Exhibit 10.45


AMENDMENT NO. 1 TO SETTLEMENT AGREEMENT
Reference is made to the Settlement Agreement (the “Agreement”), dated as of
October 23, 2016, by and among WW Investors LLC, Michael L. Ashner and Steven
Witkoff (collectively, the “WW Investors”) and New York REIT, Inc., a Maryland
corporation (the “Company”). Unless otherwise defined in this Amendment No. 1,
capitalized terms have the meanings set forth in the Agreement.
WHEREAS, the Company and the WW Investors desire to amend the Agreement to
provide for certain changes to the terms thereof;
NOW, THEREFORE, pursuant to Section 14 of the Agreement, the Company and the WW
Investors agree as follows:
Section 1Amendment. Notwithstanding anything in the Agreement to the contrary,
the stockholders’ meeting to vote upon the proposed Plan of Liquidation (the
“Liquidation Meeting”) may be held separately from the 2016 Annual Meeting;
provided that the 2016 Annual Meeting is held prior to the Liquidation Meeting
and the Liquidation Meeting is held during the first week of January 2017.
Section 2    Effect on the Agreement. Except as modified by this Amendment No.
1, all of the terms of the Agreement are hereby ratified and confirmed and shall
remain in full force and effect. Nothing in this Amendment shall be construed to
modify any provision of the Agreement other than those specifically amended as
set forth above. This Amendment No. 1 shall be construed as one with the
Agreement, and the Agreement shall, where the context requires, be read and
construed so as to incorporate this Amendment No. 1.
Section 3    General Provisions. The terms and provisions of Sections 8 through
11 (inclusive) and Section 14 of the Agreement hereby are incorporated by
reference as if set forth herein in their entirety and shall apply mutatis
mutandis to this Amendment No. 1.
    
[Signature Page Follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly executed this Amendment as of November
22, 2016.


NEW YORK REIT, INC.
 
 
 
 
 
 
 
 
By:
/s/ Randolph C. Read
 
 
 
Name: Randolph C. Read
 
 
 
Title: Chairman of the Board
 
 
 
 
 
 
WW INVESTORS LLC
 
 
 
 
 
 
 
 
By:
/s/ Michael L. Ashner
 
 
 
Name: Michael L. Ashner
 
 
 
Title: Member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Michael L. Ashner
 
 
 
Michael L. Ashner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Steven Witkoff
 
 
 
Steven Witkoff
 












